Citation Nr: 1332486	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-08 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral open angle glaucoma, to include as secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.

The Veteran indicated on his substantive appeal received March 2010 that he wanted to testify at a travel board hearing before a Veterans Law Judge.  However, on February 13, 2013, the date of his scheduled hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested. Accordingly, the Board considers his hearing request to be withdrawn.


FINDING OF FACT

In a February 2013 written communication, the Veteran expressed his desire to withdraw his notice of disagreement. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


